Citation Nr: 1756407	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-25 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for onychomycosis.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 and from October 1975 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Atlanta, Georgia.  The Veteran has since moved and his file was transferred to the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in a June 2017 Board Hearing at the RO.  A copy of the transcript is of record.


REMAND

Although further delay is regrettable, the issues of whether new and material evidence has been received to reopen the final denial of service connection for onychomycosis, and entitlement to service connection for diabetes mellitus must be remanded for further development.

With regard to the claim to reopen the final denial of onychomycosis, the Board finds that remand is necessary as that disability is claimed to be due to diabetes mellitus and is inextricably intertwined with that claim, which is also being remanded.  Two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be made until the other issue has been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

VA has a duty to notify a claimant of any information necessary to substantiate a claim, and to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, to include requesting records and providing an examination.  38 U.S.C. § 5103, 5103A (2012).

VA denied service connection for diabetes mellitus since the medical evidence did not show the disability began in service, or manifested to a compensable degree within one year of service.  However, the Veteran's service records were never requested or associated with the record.  The Veteran's service separation form was submitted and VA requested the Veteran's medical and dental service records, but there is no indication that the Veteran's complete service records were requested.

That is pertinent since the Veteran claimed service in Okinawa, Taiwan, and the Philippines, and that he was exposed to herbicide agents during port runs.  Although the Veteran's service separation from was silent for foreign service, an entire service record is required to confirm whether the Veteran served in any of the countries or waterways entitled to the herbicide agent exposure presumption.  Because the evidence indicates that the Veteran's diabetes mellitus may be associated with service but is insufficient to support a decision on the merits of the claim, the duty to assist is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Submit requests for the Veteran's complete service medical and personnel records.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to obtain and submit the evidence.

2.  Then, readjudicate the claims, with consideration of the Veteran's contention that he served in locations where he was exposed to herbicide agents.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




